Citation Nr: 1018232	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  10-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis, 
bilateral hips, to include as secondary to service-connected 
bilateral knee disabilities.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
Type II, secondary to exposure to herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954 and from November 1955 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from May and October 2006 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which declined to reopen the Veteran's claims for 
secondary service connection for diabetes and direct service 
connection for arthritis, bilateral hips.  The RO also denied 
secondary service connection for heart disease.  In a 
September 2009 rating decision, the RO denied secondary 
service connection for arthritis, bilateral hips. 

The Board must discuss all theories of entitlement raised by 
the Veteran or by the evidence of record.  Robinson v. 
Nicholson, 21 Vet. App. 553 (2008).  Accordingly, the 
diabetes and hips issues have been recharacterized to more 
accurately reflect the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May and October 2006, the RO declined to reopen the 
Veteran's claim for service connection for arthritis, 
bilateral hips, on a direct incurrence basis.  In a September 
2009 rating decision, the RO denied service connection for 
arthritis, bilateral hips, secondary to the Veteran's 
service-connected knee disabilities.  
The Veteran filed an NOD in June 2007.  The statement of the 
case provided in October 2009 did not include this issue.  
For this reason, a remand is necessary.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. 
App. 238 (1999).

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202.  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the Statement of the Case to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  Additionally, an extension 
for filing a Substantive Appeal may be granted on motion 
filed prior to the expiration of the time limit described 
above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a Substantive Appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for secondary 
service connection for diabetes and heart disease, it appears 
that the Veteran did not timely file either a Substantive 
Appeal or a request for an extension of time to so do.  In a 
rating decision issued in October 2006, the RO declined to 
reopen the Veteran's claims for secondary service connection 
for diabetes and heart disease.  The Veteran received 
notification of this decision, and he expressed disagreement 
by way of a June 2007 statement.  An SOC was sent to the 
Veteran's address of record on October 21, 2009 and the cover 
letter that was mailed with the SOC advised the Veteran that, 
to perfect his appeal in the above matter, he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.  The Veteran submitted a VA 
Form 9, Appeal to Board of Veterans' Appeals, on January 11, 
2010, which was well after the one year period and 
approximately three months after the statement of the case.

Furthermore, the Veteran has requested a hearing on these 
issues before a VLJ at the RO.  The Veteran blacked out the 
box on the January 2010 Form 9 indicating that he did not 
want a BVA hearing.  However, he also blacked out the box 
indicating that he did want a BVA hearing.  Importantly, the 
representative's February 2010 Appeal Pre-Certification 
Review, which is more recent than the Form 9, states that the 
Veteran desires a hearing.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Determine whether the Veteran's VA-Form 
9 substantive appeal was timely with 
respect to his application to reopen his 
claim for secondary service connection for 
diabetes and heart disease, determining 
whether the RO closed the case and, if so, 
citing the evidence of the closure.  
Specifically address the fact that the 
Veteran's appeal was received approximately 
three months after issuance of the SOC.  

If it is determined that the Appeal was not 
timely filed, provide the Veteran and his 
representative with notice of that 
determination and provide an appropriate 
period of time for response.

2.  Then, issue a statement of the case to 
the Veteran and his representative 
addressing whether new and material 
evidence has been submitted to reopen the 
claim of service connection for arthritis, 
bilateral hips, to include as secondary to 
the Veteran's service-connected knee 
disabilities.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim, 
including a discussion of whether the 
appeals were timely filed. 

3.  Schedule the Veteran for a Travel Board 
hearing in accordance with his request.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the hearing, 
the claim file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_____________________________________________
	RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



